The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of May 9, 2022. Claims 1 to 16 are currently active in the application. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Specifically, claim 15 includes irrelevant text “DeletedText”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant regards as the invention. Specifically, there is no antecedent basis for the limitation of claim 6, line 2 “resonance circuit portion”. However, it should be respectfully noted, that the instant disclosure is not consistent in usage of these terms “resonate circuit portion” and “resonance circuit portion”. For instance, with reference to numeral number (23) the Applicant’s specification at least in paragraph [0054] is described as “the resonant circuit portion 23”, when in Figure 2 the structure is described as “resonance circuit”. However, examiner believes that claims drawn to two “resonance circuits” (23, 24) as shown in Applicant’s Figure 5. Accordingly, ‘a second resonance circuit” in line 5, of claim 2 and “a second resonant circuit” in line 9 of claim 2 are the same circuit and “a resonant circuit portion “ in line 6 of claim 1 and “the resonance circuit portion” in line 2 of claim 6 also are the same. Therefore, the Applicant is respectfully requested to review the claims and specification for accuracy and consistency in terms usage. Otherwise, there are antecedent basis issues in claim 2, line 9; claim 6, line 2, which need to be addressed. 
Claims 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the limitation “receive a first detection signal during a first number of first periods” on lines 6-7 of claim 13 and “receive a second detection signal during a second number of first periods” on lines 11-12 of claim 13 are not clear. Additional explanations with reference to original disclosure is respectfully requested. 

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1 is rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ih et al. (US Patent Publication 2014/0104224 A1) in view of Atkinson et al. (US Patent Publication 2015/0049052 A1).    
	In regard of claim 1, Ih et al. disclose a stylus pen comprising: a body portion (See at least Figure 2 of Ih et al. illustrating a stylus comprising a body portion as discussed in paragraphs [0022-0023] of Ih et al.); a conductive tip configured to be exposed from an inside of the body portion to an outside thereof (See at least Figure 2 of Ih et al. illustrating a stylus with a conductive tip (206) made of metal as described in paragraph [0022]); and a ground portion (See at least Figure 2 illustrating a ground portion (204) as discussed in paragraphs [0022-0023]); and a resonant circuit portion in the body portion, electrically connected between the conductive tip and the ground portion, and including one or more resonance circuits that resonate with electrical signals of different frequencies transferred from the conductive tip to output resonance signals of different frequencies (See at least Figure 2 of Ih et al. illustrating a resonant circuit portion (202A, 202B) as discussed in paragraphs [0022-0025]).
	However, the reference to Ih et al. does not specifically discuss a ground portion configured to be electrically connected to a user.
	In the same field of endeavor, Atkinson et al. discloses a stylus (600) as shown in Figure 6 of Atkinson et al. which has a ground portion (602) which serves as a ground when a user touches it as discussed in paragraph [0041] of Atkinson et al.
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a ground portion shown by Atkinson et al. with the device shown by Ih et al. in order to form a virtual ground for the touch-based stylus. 
Claims 2-3, 5-6 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ih et al. (US Patent Publication 2014/0104224 A1) in view of Atkinson et al. (US Patent Publication 2015/0049052 A1) and further in view of Oda et al. (US Patent Publication 2011/0155479 A1).    
	In regard of claim 2, Ih et al. and Atkinson et al. further disclose the stylus pen of claim 1, wherein the resonant circuit portion includes: 	a first resonance circuit configured to resonate with an electrical signal of a first frequency (See at least Figure 2 of Ih et al. illustrating the stylus with a first resonance circuit (202A) as discussed in paragraph [0022] of Ih et al.); and a second resonance circuit configured to resonate with an electrical signal of a second frequency (See at least Figure 2 of Ih et al. illustrating second resonance circuit (202B) resonating on second frequency as discussed in paragraph [0022] which disclose that Q factors of 202A and 202B are different).
	However, the combination of Ih et al. and Atkinson et al. does not specifically show timing diagrams for the stylus pen, wherein the first resonance circuit outputs the resonant signal through the conductive tip during a first period, and a second resonant circuit outputs the resonance signal through the conductive tip during a second period that is different from the first period.
	In the same field of endeavor, Oda et al. disclose the stylus pen (2) shown in Figure 2 wherein the first resonant circuit (26) outputs the resonant signal through the conductive tip (20) during first period and second resonant circuit (27) outputs the resonant signal during second period as illustrated in Figure 5 and discussed in paragraphs [0035-0039].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use output of resonant signals shown by Oda et al. with the device shown by Ih et al. and Atkinson et al. in order to provide position detection of the stylus. 
	In regard of claim 3, Ih et al., Atkinson et al. and Oda et al. further disclose the stylus pen of claim 2, wherein the first resonance circuit and the second resonance circuit alternately output the resonance signal (See at least Figure 5 of Oda et al. and paragraphs [0038-0042]).
	In regard of claim 5, Ih et al., Atkinson et al. and Oda et al. further disclose the stylus pen of claim 2, wherein the first resonance circuit is connected between the conductive tip and the second resonance circuit, and the second resonance circuit is connected between the first resonance circuit and the ground portion (See at least Figure 2 of Oda et al. illustrating the first resonance circuit (27) connected between the conductive tip (20) and the second resonance circuit (26) and second resonance circuit (26) connected between the first resonance circuit (27) and ground portion (129) as discussed in paragraphs [.0038-0039] of Oda et al.)
	In regard of claim 6, Ih et al., Atkinson et al. and Oda et al. further disclose the stylus pen of claim 1, wherein the resonance circuit portion outputs a resonance signal having a frequency that changes with time in response to an electrical signal having a frequency that changes with time (.See at least Figure 5 of Oda et al. illustrating the resonance circuit portion (23) outputting a resonance signal with different frequencies (f1, f2) which changes with time as discussed in paragraphs [0038-0039] of Oda et al.)
Claims 7-16 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ih et al. (US Patent Publication 2014/0104224 A1) in view of Atkinson et al. (US Patent Publication 2015/0049052 A1) and further in view of Oda et al. (US Patent Publication 2011/0155479 A1) and further in view of Takahashi et al. (US Patent Publication 2017/0131829 A1).    
	In regard of claim 7, Ih et al., Atkinson et al. and Oda et al. further disclose a touch apparatus comprising: a touch sensor configured to include first touch electrodes sensing a touch input in a first direction and second touch electrodes sensing a touch input in a second direction crossing the first direction (See at least Figure 3 of Oda et al. illustrating a touch apparatus (3) with a touch sensor (30) comprising first touch electrodes (32) and second sensing electrodes (34) as discussed in paragraphs [0044-0046] of Oda et al.).
	However, the combination of Ih et al., At and a controller configured to determine whether a noise signal is received by sampling a signal transferred from at least one of the first touch electrodes and the second touch electrodes depending on a first sampling frequency associated with a first driving frequency during a first period within a touch report frame period, and when it is determined that the noise signal is received, to apply a second driving signal having a second driving frequency that is different from the first driving frequency to at least one of the first touch electrodes and the second touch electrodes during a second period after the first period.
	In the same field of endeavor, Takahashi et al. disclose a touch apparatus with sensor (30) with a controller (11, 51) which determines if noise signal is received Figure 19, (ST22) from at least one of the first touch electrodes producing sample signal on a first sampling frequency associated with a first driving frequency Figure 19, (ST23) during a first period of time, Figure 17, (Pe1) and when it is determined that the noise signal is received to apply a second driving signal having a second driving frequency (ST25) different from the first driving frequency as shown in Figures 17, 18 of Takahashi et al. and described in paragraphs [0096-0103, 0111-0116]. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a touch sensor shown by Takahashi et al. with the device shown by Ih et al., Atkinson et al. and Oda et al. in order to provide a touch sensor which performs the noise detection in a period that is included in the detection operation period and shorter than one of the detection operation periods in the one frame period. 
	In regard of claim 8, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 7, wherein the controller receives a detection signal by sampling a signal transferred from at least one of the first touch electrodes and the second touch electrodes depending on a second sampling frequency associated with the second driving signal during a third period after the second period (See at least Figure 17 of Takahashi et al. period (Pe3) as discussed in paragraphs [0109-0110]).
	In regard of claim 9, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 8, wherein the signal transferred from at least one of the first touch electrodes and the second touch electrodes during the third period is a signal resonated by the second driving signal (See at least Figure 9 of Takahashi et al. illustrating first and second touch electrodes and signal transferred during the third period Pd3 shown in Figure 16)
	In regard of claim 10, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 8, wherein the controller determines whether a noise signal is received by sampling the signal transmitted from at least one of the first touch electrodes and the second touch electrodes depending on a second sampling frequency associated with the second driving frequency during a first period within a next touch report frame period after the third period ends (See at least Figure 17 of Takahashi et al. illustrating sampling frequency f2 within next touch report frame Pe2).
	In regard of claim 11, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 7, wherein the controller applies a first driving signal having the first driving frequency to at least one of the first touch electrodes and the second touch electrodes during a second period after the first period when it is determined that the noise signal is not received. (See at least Figures 17, 19 illustrating first driving signal when noise signal is not received (ST24) as discussed in paragraph [0114]))
	In regard of claim 12, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 11, wherein the controller receives a detection signal by sampling a signal transferred from at least one of the first touch electrodes and the second touch electrodes depending on the first sampling frequency during a third period after the second period (See at least Figure 17 of Takahashi et al. illustrating a third period (Pt3) on the first sampling frequency).
	In regard of claim 13, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose a touch apparatus comprising: a touch sensor configured to include first touch electrodes sensing a touch input in a first direction and second touch electrodes sensing a touch input in a second direction crossing the first direction; and a controller configured to, within one touch report frame period including a plurality of first periods, receive a first detection signal during a first number of first periods by applying a first driving signal having a first driving frequency to at least one of the first touch electrodes and the second touch electrodes and sampling a signal transferred from at least one of the first touch electrodes and the second touch electrodes depending on a first sampling frequency associated with the first driving frequency, and receive a second detection signal during a second number of first periods by applying a second driving signal having a second driving frequency different from the first driving frequency to at least one of the first touch electrodes and the second touch electrodes and sampling a signal transferred from at least one of the first touch electrodes and the second touch electrodes depending on a second sampling frequency associated with the second driving frequency (See at least rejection of claim 7, 11, 12 as provided above) .
	In regard of claim 14, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 13, wherein the controller determines whether a noise signal is received by using the first detection signal and the second detection signal, and when it is determined that the noise signal is received, changes a first number and a second number within a next touch report frame period (See rejection of claim 10 provided above).
	In regard of claim 15, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 14, wherein the controller increases the first number when a signal-to-noise ratio (SNR) of the first detection signal is greater than a SNR of the second detection signal, and increases the second number when a SNR of the second detection signal is greater than a SNR of the first detection signal. DeletedTexts (See at least Figure 31 illustrating increasing the SNR (ST45) when the first detection signal is greater (ST44) )
	In regard of claim 16, Ih et al., Atkinson et al., Oda et al. and Takahashi et al. further disclose the touch apparatus of claim 13, wherein the first number and the second number are the same (See at least Figure 17 of Takahashi et al. illustrating the first number and second are the same).
Claim 4 is rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Ih et al. (US Patent Publication 2014/0104224 A1) in view of Atkinson et al. (US Patent Publication 2015/0049052 A1) and further in view of Oda et al. (US Patent Publication 2011/0155479 A1) and further in view of Zachut et al. (US Patent Publication 2008/0238885 A1).    
	In regard of claim 4, Ih et al., Atkinson et al. and Oda et al. further disclose the stylus pen of claim 2, wherein the first resonance circuit includes a first inductor connected between the conductive tip and the second resonance circuit and a first capacitor connected between the conductive tip and the second resonance circuit,
the second resonance circuit includes a second inductor connected between the
ground portion and the first resonance circuit and a second capacitor connected between the ground portion and the first resonance circuit.
	However, the combination of Ih et al., Atkinson et al. and Oda et al. does not specify materials of the cores of conductors and wherein the first inductor and the second inductor have ferrite cores separated from each other.
	In the same field of endeavor, Zachut et al. discusses a stylus pen (44) shown at least in Figure 1B with the resonant circuits shown in Figures 2A-2B wherein cores of inductors (204) made of ferrite as discussed in paragraph [0120] of Zachut et al.
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use ferrite core for inductors shown by Oda et al. with the device shown by Ih et al., Atkinson et al. and Oda et al.  to in order to facilitate magnetic flux concentration in the stylus. 




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2014/0132529 A1 to Jeong illustrating a stylus with ground part Figure 5.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692